DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/06/22 has been entered.
 
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, applicant recites the limitation “the storage unit,” where previous recitations of “storage unit” in the parent claim(s) have been amended to read “memory.” Examiner has objected to the claim, rather than rejecting for indefiniteness, since it’s clear that applicant intended for the “storage unit” to read “memory.” Therefore, the claim is objected to for this typographical error. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a device; claim 5 is directed to a method; and claim 6 is directed to a computer program product. Thus, claims 1, 5, and 6 are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The analysis proceeds to Step 2A Prong One. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea recited in claims 1, 5, and 6 is (the claims being similar in scope):
acquire[ing] information on a total operating time and a maintenance record of the work machine during a rental period of the work machine, information on a cumulative operating time of the work machine at the start of the rental period, and maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance;
determine[ing] a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information that are acquired;
determine[ing] a rental cost of the work machine during the rental period based on the total operating time, a consistency between the maintenance content determined and the maintenance record, and the maintenance cost; and
output[ing] information on the rental cost.
 
The claim is directed to determining a rental cost of a work machine, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to sales activities or behaviors, business relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relations, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, nothing in the claim element precludes the steps from practically being performed mentally or by hand. In this case, one could 1) acquire information, including operating time and maintenance information; 2) determine a maintenance cost based on the obtained information; 3) determine a rental cost based on the maintenance cost and obtained information; 4) convey the information in a table, graph, chart, or document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The claims contain the following additional elements: 
Claim 1: work machine rental management device; controller; at least one processor; plurality of circuits; memory; first information acquisition circuit; maintenance determination circuit; rental cost determination circuit; information output circuit.
Claim 5: controller; at least one processor; plurality of circuits; memory; first information acquisition circuit; maintenance determination circuit; rental cost determination circuit; information output circuit.
Claim 6: computer program product; non-transitory computer readable storage medium having instructions encoded thereon; processor; information acquisition circuit; maintenance determination circuit; rental cost determination circuit; information output circuit.
These elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0025], [0033]. There’s no indication that the computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system. Refences to the “work machine” in the claims, while considered as part of the abstract idea, are, alternatively, nothing more than an attempt to generally link the abstract idea to a field of use (see MPEP 2106.05(h)).
Therefore, per Step 2A, Prong Two, the abstract idea is not integrated into a practical application. The claim is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong Two analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). There’s no indication that the computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system. Refences to the “work machine” in the claims, while considered as part of the abstract idea, are, alternatively, nothing more than an attempt to generally link the abstract idea to a field of use (see MPEP 2106.05(h)).
Therefore, per Step 2B, it is concluded that the elements do not amount to significantly more. The claim is not patent eligible.
	The analysis takes into consideration all dependent claims as well:
Claim 2, which is directed to “determine[ing]” reference rental cost, simply narrows the abstract idea and would fall into the same groupings above. The additional elements, highlighted above, that are found in claim 2 amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 3, which is directed to “determine[ing]” the cost to be added to the reference rental cost, simply narrows the abstract idea and would fall into the same groupings above. The additional elements, highlighted above, that are found in claim 3 amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 4 and 7, which are directed to “acquire[ing]” degree of wear information and “determine[ing]” the reference rental cost, simply narrow the abstract idea and would fall into the same groupings above. The additional elements, highlighted above, that are found in claims 4 and 7 amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This also applies to the “second information acquisition unit circuit” (claims 4, 7) and the “storage unit” (claim 7). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Accordingly, claims 1-7 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20030110667; hereinafter Adachi ‘667), in view of Adachi et al. (US 20020161551; hereinafter Adachi ‘551), Sumioka et al. (JP 2001331746 A; foreign reference and translation previously attached), and Fukushima et al. (JP 2002183511 A; foreign reference and translation presently attached).

Claims 1, 5, and 6
[Regarding claim 1, Adachi ‘667 discloses: a work machine rental management device which manages a rental cost of a work machine including an engine {construction machine rental fee setting device that charge appropriate fee, i.e. ones that manage a rental cost of a work machine; para. [0005], [0006]; note that work machine comprises hydraulic excavator, i.e. work machine including an engine; para. [0002]}] 
[Regarding claim 5, Adachi ‘667 discloses: a work machine rental management method which manages a rental cost of a work machine including an engine {construction machine rental fee setting method that charges appropriate fee, i.e. manages a rental cost of a work machine; para. [0005], [0006], [0080]}]
[Regarding claim 6, Adachi ‘667 discloses: a computer program product, for rental cost management of a work machine including an engine that, when executed by a processor, cause the processor to {construction machine rental fee setting program that charges appropriate fee, i.e. for rental cost management of a work machine; para. [0005], [0039]; note that work machine comprises hydraulic excavator, i.e. work machine including an engine; para. [0002]; processor described in para. [0010]}] 
Regarding claims 1, 5, and 6, Adachi ‘667 discloses: 
a memory accessible by the controller {main control unit 12, i.e. the controller, measures operating time of its own machine and stores the information in a memory 12B; Fig. 1; para. [0036]};
a first information acquisition which acquires information on a total operating time {stored engine start time is subtracted from the time at that moment (engine stop time) to calculate an operating time for the hydraulic excavator 10 (step S3), i.e. a total operating time, where memory 12B performs the necessary information acquisition, this defining a first information acquisition; para. [0039]} and a record of the work machine during a rental period of the work machine {charge data correlating to the date, the region that the hydraulic excavator 10 exists in, weather for that region, whether or not the hydraulic excavator 10 was operated (whether or not operating time was an hour or more), and the usage fee, depicted in charge table seen in Fig. 6, represent record of the work machine during a rental period; para. [0044], [0045]};
a rental cost determination circuit which determines a rental cost of the work machine during the rental period based on the total operating time and the cost {terminal unit 61 determines rental cost of the work machine during the rental period based on the total operating time and cost, thereby functioning as rental cost determination circuit; para. [0061], [0062]; cost seen in last column of Fig. 6, represented by CHARGE (YEN); para. [0045]; examiner notes that rental cost determination is simply a labeling term that doesn’t further define structurally and/or functionally, and therefore given little patentable weight; see MPEP 2111.05; still, given that terminal unit 61 performs the claimed function, examiner asserts that it defines a rental cost determination circuit, as described in para. [0061], [0062]}; and
an information output which outputs information on the rental cost determined by the rental cost determination {rental daily report, i.e. information on the rental cost, sent to user terminal 50, i.e. an information output unit; para. [0037], [0060]}.
Adachi ‘667 doesn’t explicitly disclose: 
a non-transitory computer readable storage medium having instructions encoded thereon;
a controller configured by at least one processor having a plurality of circuits; 
the first information acquisition comprising a circuit of the plurality of circuits which accesses the memory;
information on a cumulative operating time of the work machine at the start of the rental period;
the record comprising a maintenance record;
maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance from the memory;
a maintenance determination circuit of the plurality of circuits which determines a maintenance content and a maintenance cost corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information that are acquired by the first information acquisition circuit from the memory;
the total operating time acquired by the first information acquisition circuit from the memory;
a consistency between the maintenance content determined by the maintenance determination circuit and the maintenance record acquired by the first information acquisition circuit from the memory;
the maintenance cost determined by the maintenance determination circuit;
the information output comprising a circuit of the plurality of circuits.
However, Adachi ‘551, in a similar field of endeavor directed to construction machine management, teaches: 
a controller configured by at least one processor having a plurality of circuits {machine side controller with plurality of circuits, e.g. input/output interfaces 2a, 2b, a CPU (Central Processing Unit) 2c, a memory 2d, a timer 2e, and a communication control unit 2f; Fig. 2; para. [0104]};
the first information acquisition comprising a circuit of the plurality of circuits which accesses the memory {input/output interface 2a, i.e. a first information acquisition comprising a circuit of the plurality of circuits with access to memory 2d; Fig. 2; para. [0105]};
information on a cumulative operating time of the work machine at the start of the rental period {as seen in Fig. 20, where subtotal time of 213.1 hours represents cumulative operating time of the work machine; para. [0160]; examiner notes that Fig. 20 depicts cumulative operating time for a particular period, where rental is simply a labeling term that doesn’t further define structurally and/or functionally, and therefore given little patentable weight; see MPEP 2111.05; still, the invention is described in the context of machine rental, as described in para. [0245]};
the record comprising a maintenance record {database 100 contains various sections in which the the actual maintenance data per machine model and number is stored and accumulated, i.e. a maintenance record; Fig. 10; para. [0134]};
the total operating time acquired by the first information acquisition circuit from the memory {controller 2 receives, from a sensor group through the input/output interface 2a, a detection signal of the operating time of an engine 32, i.e. the total operating time acquired by the first information acquisition circuit from the memory; Fig. 1; para. [0105]};
a maintenance determination circuit of the plurality of circuits which determines a maintenance content corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period {processing section 51, which defines a maintenance determination circuit, accesses the database 100, reads the operation data corresponding to the same machine model and number, and calculates a part replacement time interval on the basis of the operating time, followed by storing and accumulating the calculated result in the database 100 as actual maintenance data, i.e. determines a maintenance content corresponding to the maintenance content required for the maintenance necessary for the work machine during the rental period; para. [0131]; examiner notes that maintenance determination and rental are simply labeling terms that doesn’t further define structurally and/or functionally, and therefore given little patentable weight; see MPEP 2111.05; still, the invention is described in the context of determining maintenance content and machine rental, as described para. [0134], [0245]} based on the total operating time, the cumulative operating time, and the maintenance management information that are acquired by the first information acquisition circuit from the memory {as seen in Fig. 20, where time associated with a given date, e.g. 11/26, represents total operating time and subtotal time of 213.1 hours represents cumulative operating time of the work machine, the maintenance management information indicated, e.g. by Fuel Remained (%); para. [0160]; controller 2 receives, from a sensor group through the input/output interface 2a, information above, i.e. acquired by the first information acquisition circuit from the memory; Fig. 1; para. [0105]};
the maintenance determined by the maintenance determination circuit {processing section 51, which defines a maintenance determination circuit, accesses the database 100, reads the operation data corresponding to the same machine model and number, and calculates a part replacement time interval on the basis of the operating time, followed by storing and accumulating the calculated result in the database 100 as actual maintenance data, i.e. determines maintenance; para. [0131]};
the information output comprising a circuit of the plurality of circuits {the operation information is downloaded into the personal computer 8 through the input/-output interfaces 2b, i.e. the information output comprising a circuit of the plurality of circuits; Fig. 1; para. [0105]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Adachi ‘667 with the features of Adachi ‘551. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to incorporate maintenance-related content of equipment in order to facilitate determining the timing of replacement of each part, thereby ensuring more precise estimations of parts required for operations {para. [0009], [0010], [0011] of Adachi ‘551}. One of ordinary skill would have been motivated to ensure more precise estimations of parts required for operations, and therefore modify Adachi ‘667 with Adachi ‘551. 
The combination of Adachi ‘667 and Adachi ‘551 doesn’t explicitly disclose: 
a non-transitory computer readable storage medium having instructions encoded thereon;
maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance from the memory;
maintenance cost;
a consistency between the maintenance content determined by the maintenance determination circuit and the maintenance record acquired by the first information acquisition circuit from the memory.
However, Sumioka, in a similar field of endeavor directed to calculating the amount of rent of a working machine based on operating conditions, teaches: 
maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance from the memory {maintenance management information including information on a content of maintenance required for the work machine and a cost required for the maintenance described on page 16, where content of maintenance required for the work machine represented by targeted maintenance time XA and a cost required for the maintenance represented by total value XB, the repair cost of the parts price of each part and the cost according to the standard time required for maintenance of each part; memory described with respect to computer 10; see top of page 14}; 
maintenance cost {cost required for the maintenance represented by total value XB; see page 16}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Adachi ‘667 and Adachi ‘551 to include the features of Sumioka. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to determine associated maintenance costs, in order to simplify the calculation of a lease amount when leasing a working machine for construction {see para. [0004] of Sumioka, page 12}. One of ordinary skill would have been motivated to obtain maintenance costs for rate-adjustment purposes, and therefore modify Adachi ‘667 and Adachi ‘551 with Sumioka.
The combination of Adachi ‘667, Adachi ‘551, and Sumioka, while disclosing determined by the maintenance determination circuit {see para. [0131] of Adachi ‘551}, acquired by the first information acquisition circuit {see para. [0105] of Adachi ‘551}, and the memory {see para. [0036] of Adachi ‘667}, doesn’t explicitly disclose:
a non-transitory computer readable storage medium having instructions encoded thereon;
a consistency between the maintenance content and the maintenance record.
However, Fukushima, in a similar field of endeavor directed to machine selling taking into consideration of usage history, teaches: 
a non-transitory computer readable storage medium having instructions encoded thereon {the gist of the present invention described in claim 12 resides in a storage medium in which a program, i.e. instructions, capable of executing a method for selling a machine in consideration of the use history described in claims 1 to 11 is recorded; see bottom of para. [0008] on page 12};
a consistency between the maintenance content and the maintenance record {the standard condition DB 20, i.e. a maintenance record database, is compared with the user's user maintenance history 50X of the machine, i.e. the maintenance record, and maintenance management such as replacement time of consumables is delayed for a predetermined time and no maintenance is performed according to the standard maintenance time for each mode, i.e. system determines consistency between maintenance content and maintenance record; see page 13}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Adachi ‘667, Adachi ‘551, and Sumioka to include the features of Fukushima. Given that Adachi ‘667 is directed to a construction machine rental system {para. [0005]}, one of ordinary skill in the art would have been motivated to compare the maintenance record to maintenance content, in order to determine the degree of deterioration of used construction machines and assess how they are used {para. [0003] of Fukushima}. One of ordinary skill would have been motivated to determine the degree of deterioration during use, and modify Adachi ‘667, Adachi ‘551, and Sumioka with Fukushima.

No Prior Art Rejection Applied to Claims 2-4 and 7
	Regarding claims 2-4 and 7, examiner notes that no prior art rejection is presently
applied. The claims are not indicated as Allowable Subject Matter, however, given the outstanding
rejection under 35 U.S.C. 101. Incorporating the subject matter of claim 2, in its entirety, into each of claims 1, 5, and 6 would overcome the outstanding rejection under 35 U.S.C. 103.

Claims 2-4 and 7
Regarding claim 2, Adachi ‘667 discloses: the rental circuit determines a reference rental cost based on at least information on the total operating time {as seen in Fig. 13, terminal unit 61 used to establish a base or reference rental cost based on at least information on the total operating time; para. [0061], [0062]}.
Sumioka discloses, generally: the reference rental cost {lease rate represents reference rental cost; see Equation 1 on page 14}; a cost obtained by adding at least a part of the determined maintenance cost to the reference rental cost {rental cost of work machine calculated by adding maintenance charge or cost Y to lease rate or reference rental cost; see Equation 1 on page 13}.
Fukushima discloses: a consistency between the maintenance content and the maintenance record {the standard condition DB 20, i.e. a maintenance record database, is compared with the user's user maintenance history 50X of the machine, i.e. the maintenance record, and maintenance management such as replacement time of consumables is delayed for a predetermined time and no maintenance is performed according to the standard maintenance time for each mode, i.e. system determines consistency between maintenance content and maintenance record; see page 13}.
Still, none of Adachi ‘667, Adachi ‘551, Sumioka, or Fukushima discloses: when the maintenance content and the maintenance record match, the reference rental cost is determined as the rental cost of the work machine, and when the maintenance content and the maintenance record do not match, a cost obtained by adding at least a part of the determined maintenance cost to the reference rental cost is determined as the rental cost of the work machine.
Maeda (US 20170146985), cited previously, teaches a similar system for maintenance notification that discloses in para. [0031]: The notification unit 117 verifies the record A against the machining accuracy defect countermeasure DB 113 to determine whether any machining defect similar to that of the defective workpiece occurring at this time has occurred in the past. Thus, while demonstrating the general concept of comparing maintenance events to a record, Maeda does not explicitly disclose: when the maintenance content and the maintenance record match, the reference rental cost is determined as the rental cost of the work machine, and when the maintenance content and the maintenance record do not match, a cost obtained by adding at least a part of the determined maintenance cost to the reference rental cost is determined as the rental cost of the work machine.
After extensive searching, examiner found the following additional references: 
Ordy et al. (US 20160031570), which teaches a system for monitoring maintenance intervention that discloses in para. [0020]: A principle of the disclosure herein comprises monitoring an intervention by a maintenance engineer on an aircraft remotely guided by a maintenance support engineer by automatically comparing the instructions given orally by the maintenance support engineer with the oral responses of the maintenance engineer in order to ensure the mutual understanding of the participants and warn same in the event of misunderstanding.
Walton (US 20080086321), which teaches a system for utilizing historical data in an asset management environment that discloses in para. [0127]: In another embodiment, data receiver 330 receives asset operation data from first reporting source 208A. In general, asset operation data refers to actual asset operations. For example, if the asset is a vehicle, then the operation data may include speed of asset, mileage, hours, time since oil change or other scheduled maintenance, any squawks, what vehicle is actually doing or has previously done, and the like.
Nikaido et al. (US 20130311646), which teaches a system for recording maintenance event that discloses in para. [0084]: The maintenance work definition table 177 is data indicating the correspondence relationship between a maintenance work performed by a system administrator and an event related to the maintenance work. Here, the event related to the maintenance work refers to an event regarding a node apparatus that is to be the target of the maintenance work and being estimated to occur when the maintenance work is performed.
Furuno et al. (US 20050021245), which teaches a system for machine maintenance that discloses in para. [0485]: The CPU 5c stores and accumulates those input data in the storage 5d as the database 5A. Also, the CPU 5c processes the information stored in the database 5A and executes various analyses (described in detail later) primarily regarding maintenance, e.g., part repair and replacement. Then, the CPU 5c decides the planned selling price (described in detail later), etc. for a particular part of the hydraulic excavator 1 based on the analyses, and transmits the decided data to the intermediate server 6 via the input/output interface.
Sato et al. (US 20170178015), which teaches a system for maintenance time prediction that discloses in para. [0047]: The maintenance timing prediction device 100 receives the data and temporarily stores the data in a memory (S101). Then, a value and a kind of the received data, a machine number, and a collection time or a receive time are combined as one record and stored in the collection data storing part 101 as a database in the storing device (S102).
While describing the general process of recording maintenance content and/or events, they do not provide the level of specificity as required by claim 2, i.e. when the maintenance content and the maintenance record match, the reference rental cost is determined as the rental cost of the work machine, and when the maintenance content and the maintenance record do not match, a cost obtained by adding at least a part of the determined maintenance cost to the reference rental cost is determined as the rental cost of the work machine.  
An updated NPL search revealed the following references: 
 “A preventive maintenance model for leased equipment subject to internal degradation and external shock damage” (NPL attached), which teaches a system for preventative maintenance that discloses in the Abstract: A periodic preventive maintenance modeling method is proposed for leased equipment with continuous internal degradation and stochastic external shock damage considered simultaneously.
 “Optimal preventive maintenance policy for leased equipment using failure rate reduction” (NPL attached), which teaches a system for preventative maintenance that discloses in the Abstract: This study proposes a maintenance scheme for leased equipment using failure rate reduction method and derives an optimal preventive maintenance (PM) policy that minimizes expected total cost.
While describing the preventative maintenance generally, they do not provide the level of specificity as required by claim 2, i.e. when the maintenance content and the maintenance record match, the reference rental cost is determined as the rental cost of the work machine, and when the maintenance content and the maintenance record do not match, a cost obtained by adding at least a part of the determined maintenance cost to the reference rental cost is determined as the rental cost of the work machine.  
Accordingly, there is no prior art rejection applied to claim 2. Claims 3-4 and 7, by virtue of their dependency, also have no prior art rejection applied.

Response to Arguments
Applicant’s remarks filed in the after final response from 10/06/22 have been carefully considered; however, they are not persuasive. Examiner will respond to arguments in the order presented by applicant, with applicant’s headings and page numbers used for consistency.
Applicant’s amendments, which replace “unit” with “circuit,” no longer invoke 35 U.S.C. §112(f), given that “circuit” clearly possesses structure. Accordingly, the claims in this application were given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification.

I. 35 U.S.C. §101
	On pages 6-7, applicant summarizes the amended claims and rejection under 35 U.S.C. 101 before offering on page 7:
However, the claims, as amended, require structural computer circuits and cooperating system components that consequently preclude any reasonable interpretation of the claims as merely encompassing organizing human activity, or a mental process. The function of the claimed circuits are not tasks that can be performed solely in the mind, or reasonably described as organizing human activity. Instead, these claim features expressly require a system of circuits of a controller capable of collecting and processing information on a work machine to output information on an associated rental cost. Therefore, the claimed work machine rental management device amounts to significantly more than an abstract idea. 
Notwithstanding the arguments above, and insofar as portions of the claimed subject matter are directed to a judicial exception, Applicant additionally contends that the judicial exception is integrated into a practical application. To this point, the claims, as amended, recite limitations which practically apply any judicial exception by integrating the judicial exception into an overall control scheme in a system for determining and providing information on a rental cost of a work machine. As such, work by the claimed work machine rental management device based on acquired information on the work machine affects output on the rental cost from the information output unit. With these limitations, any judicial exception read into the claims finds practical application. 
Claim 5 is directed to a work machine rental management method associated with the work machine rental management device of claim 1, and claim 6 is directed to a computer program product including a non-transitory computer readable storage medium associated with the work machine rental management device of claim 1. As such, claims 5 and 6, as amended, also amount to significantly more than an abstract idea, and otherwise integrate any judicial exception into a practical application. 
For each and all of the above reasons, the claims are considered to be directed to subject matter which is eligible for patenting under § 101. Accordingly, withdrawal of the rejection under § 101 is requested.  

	With respect to arguments relating Step 2A Prong One, however, examiner maintains that the claimed invention is directed to an abstract idea, given that the steps involve nothing more than acquiring information, making determinations, and outputting information. At best, applicant has generally linked the claimed invention to a field of use. MPEP 2106.05(h) is explicit with regards to this point: “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” Thus, examiner remains unpersuaded. 
	With respect to arguments relating to Step 2A Prong Two, examiner maintains that the elements recited by applicant, e.g. “circuits,” all relate to computing elements recited at a high-level of generality. Applicant’s own specification demonstrates generic computing elements in para. [0025] and [0033] of the specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
As MPEP 2106.05(f) explains, ‘in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).’ Therefore, given that examiner contends applicant has simply claimed the judicial exception along with generic computing elements, examiner maintains that the judicial exception is not integrated into practical application. 
With respect to arguments relating to Step 2B (i.e. the claimed invention being “significantly more”), examiner redirects applicant to MPEP 2106.05(II), which provides the framework used by examiner to determine if the additional elements do indeed amount to significantly more:
Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
 Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).

As seen in the second bullet point above, the conclusion at which examiner arrived, i.e. the additional elements do not amount to significantly more, was because the additional elements are nothing more than generic computing elements, determined in Step 2A Prong Two. Applicant’s statements to the contrary have not been persuasive, especially in light of the specification, which only describes conventional computing elements {see para. [0025], [0033] of applicant’s specification as filed}. 
Therefore, examiner maintains that the claims are not patent eligible. 

II. 35 U.S.C. §103
	With respect to applicant’s remarks regarding the rejection under 35 U.S.C. §103, examiner notes they are predicated on the previously applied Eresram and Eguchi references. Given applicant’s amendments, examiner has searched for and applied new art. Accordingly, the arguments are moot in view of the new rejection, necessitated by amendment. Applicant is directed to the claim analysis above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“A preventive maintenance model for leased equipment subject to internal degradation and external shock damage” (NPL attached), which teaches a system for preventative maintenance that discloses in the Abstract: A periodic preventive maintenance modeling method is proposed for leased equipment with continuous internal degradation and stochastic external shock damage considered simultaneously.
“Optimal preventive maintenance policy for leased equipment using failure rate reduction” (NPL attached), which teaches a system for preventative maintenance that discloses in the Abstract: This study proposes a maintenance scheme for leased equipment using failure rate reduction method and derives an optimal preventive maintenance (PM) policy that minimizes expected total cost.
Ordy et al. (US 20160031570), which teaches a system for monitoring maintenance intervention that discloses in para. [0020]: A principle of the disclosure herein comprises monitoring an intervention by a maintenance engineer on an aircraft remotely guided by a maintenance support engineer by automatically comparing the instructions given orally by the maintenance support engineer with the oral responses of the maintenance engineer in order to ensure the mutual understanding of the participants and warn same in the event of misunderstanding.
Walton (US 20080086321), which teaches a system for utilizing historical data in an asset management environment that discloses in para. [0127]: In another embodiment, data receiver 330 receives asset operation data from first reporting source 208A. In general, asset operation data refers to actual asset operations. For example, if the asset is a vehicle, then the operation data may include speed of asset, mileage, hours, time since oil change or other scheduled maintenance, any squawks, what vehicle is actually doing or has previously done, and the like.
Nikaido et al. (US 20130311646), which teaches a system for recording maintenance event that discloses in para. [0084]: The maintenance work definition table 177 is data indicating the correspondence relationship between a maintenance work performed by a system administrator and an event related to the maintenance work. Here, the event related to the maintenance work refers to an event regarding a node apparatus that is to be the target of the maintenance work and being estimated to occur when the maintenance work is performed.
Furuno et al. (US 20050021245), which teaches a system for machine maintenance that discloses in para. [0485]: The CPU 5c stores and accumulates those input data in the storage 5d as the database 5A. Also, the CPU 5c processes the information stored in the database 5A and executes various analyses (described in detail later) primarily regarding maintenance, e.g., part repair and replacement. Then, the CPU 5c decides the planned selling price (described in detail later), etc. for a particular part of the hydraulic excavator 1 based on the analyses, and transmits the decided data to the intermediate server 6 via the input/output interface.
Sato et al. (US 20170178015), which teaches a system for maintenance time prediction that discloses in para. [0047]: The maintenance timing prediction device 100 receives the data and temporarily stores the data in a memory (S101). Then, a value and a kind of the received data, a machine number, and a collection time or a receive time are combined as one record and stored in the collection data storing part 101 as a database in the storing device (S102).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/15/22